UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

DOCUMENT
ELEC ERONTCALLY FILED

ERLE’ tty
TOC He

‘

DATE PILED: [40/24
i ee - i

|

*

 

JEROME ANDERSON,

Plaintiff,

Vv.

SGT. ROBERT OSBORNE;
C.0. MATTHEW ERNST;
C.0. JAMES HENNIG; and
C.0. ROBERT SNEDEKER,

Defendants.

 

 

ORDER
17 CV 539 (VB)
x

On October 20, 2020, the Court entered an Amended Judgment in the above-captioned

action, which resolved all claims in this case. (Doc. #162). In addition, the Court has resolved

the post-Judgment motion for attorney’s fees.

Accordingly, the Clerk is instructed to close this case.

Dated: June 30, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
